Citation Nr: 9914270	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound to Muscle Group XX, right lumbar region, 
currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for residuals of a 
gunshot wound of Muscle Group II, left shoulder (minor), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel







INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to November 1945.  

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1997 rating decision of the Regional Office (RO) 
which denied the veteran's claim for an increased rating for 
the residuals of gunshot wounds of the right lumbar region 
and the left shoulder.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's gunshot wound of the right lumbar region is 
manifested by limitation of motion, pain, tenderness and 
slight tissue loss.

3.  It is not productive of more than moderate impairment.

4.  The residuals of the gunshot wound of the left shoulder 
are manifested by pain, and a non-painful scar.  

5.  It does not result in more than a moderate or moderately 
severe impairment.

6.  The gunshot wound residuals of the right lumbar region 
and left shoulder have not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a 
gunshot wound of the right lumbar region, with injury to 
Muscle Group XX is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.55, 4.56, 4.71a, 
4.72, Diagnostic Code 5320 as in effect prior to July 3, 
1997), as amended by 38 C.F.R. §§ 4.55, 4.56, 4.71a, 
Diagnostic Code 5320 (effective on July 3, 1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

2.  A rating in excess of 20 percent for residuals of a 
gunshot wound of the left shoulder, with injury to Muscle 
Group II is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.55, 4.56, 4.71a, 4.72, 
Diagnostic Code 5302 as in effect prior to July 3, 1997), as 
amended by 38 C.F.R. §§ 4.55, 4.56, 4.71a, Diagnostic Code 
5302 (effective on July 3, 1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records are unavailable.  A service 
department record indicates that the veteran's name was on a 
casualty roster.  

Affidavits from two people who reportedly served with him 
indicate that the veteran was wounded in the back during 
service.

The veteran was afforded a surgical examination by the 
Department of Veterans Affairs (VA) in August 1949.  He 
complained of pain at the posterior aspect of the thorax and 
in the lumbar region.  He also indicated that he had 
difficulty in carrying reasonable weights.  On examination, 
there was a through and through gunshot wound scar, with the 
entrance at the left thorax posteriorly, about two inches 
from the left axillary line, measuring 11/2 by 1 centimeter.  
The scar was non-painful and non-adherent.  The exit scar was 
in the right lumbar area, about 11/2 inches from the mid-spinal 
line and measured 5 by 2 centimeters.  This scar was non-
painful, adherent and depressed.  There was a muscle injury 
to Muscle Groups II and XX, manifested by pain; weakness; 
spasm of the muscle at the region of the scar; mild 
limitation of motion of the spine in bending forward, 
backward and sideward; and difficulty in carrying weights.  
There was a nerve injury manifested by hypoesthesia at the 
region of the scars.  The diagnosis was residuals of a 
gunshot wound of the left thorax and right lumbar, with 
involvement of Muscle Groups II and XX, with limitation of 
motion of the spine, difficulty in carrying reasonable 
weights and hypoesthesia.

Based on the evidence summarized above, the RO, by rating 
action dated in September 1949, granted service connection 
for residuals of gunshot wounds of Muscle Groups II (left) 
and XX (lumbar region).  A 20 percent evaluation was 
assigned.

The veteran was examined by a private physician in December 
1967.  Following the examination, the impressions included 
paralysis of the thoracic and lumbar nerves; paresthesias of 
the back; and deformity of the back.

A VA examination was conducted in March 1968.  The veteran 
complained of pain in the lumbar region and inability to bend 
his back.  He also indicated that he easily became tired.  It 
was noted that the veteran was right-handed.  On examination, 
there was a through and through scar on the back, at the left 
side of the thorax.  It was non-depressed, non-adherent and 
non-painful.  There was also a scar in the right lumbar 
region which was depressed, adherent and non-painful.  



There was a muscle injury involving the latissimus dorsi and 
sacrospinalis.  There was limitation of motion of the lumbar 
spine.  Forward flexion was to 60 degrees, extension was to 
25 degrees and lateral flexion was to 30 degrees.  An X-ray 
study of the lumbosacral spine revealed minimal hypertrophic 
changes.  The diagnosis was residuals of gunshot wounds of 
the back of the left side of the thorax and right lumbar 
area.  It was indicated that the scars were healed.  There 
was a muscle injury involving the latissimus dorsi and 
sacrospinalis, as well as limitation of motion of the lumbar 
spine.  

By rating decision dated in April 1968, the RO assigned a 
separate rating for each gunshot wound.  A 20 percent 
evaluation, pursuant to Diagnostic Code 5320, was assigned 
for residuals of a gunshot wound of the right lumbar region, 
involving Muscle Group XX.  In addition, a 20 percent 
evaluation was assigned for residuals of a gunshot wound of 
the left shoulder, involving Muscle Group II.  This latter 
rating was assigned pursuant to Diagnostic Code 5302.  These 
rating have remained in effect for many years, and are 
protected under the provisions of 38 C.F.R. § 3.951 (1998).

In a statement dated in August 1996, a private physician 
reported that he had examined the veteran that month for 
complaints including severe pain over Muscle Groups II and 
XX.  On examination it was noted that there was minimal 
tissue loss over Muscle Group II.  The strength was fair.  
There was moderate loss of normal muscle substance or firm 
resistance.  Tests of strength and endurance of muscle groups 
confirmed moderately severe muscle loss.  The diagnoses were 
residuals of a gunshot wound of Muscle Group II, extrinsic 
muscles of the left shoulder girdle, with upward rotation of 
the left scapula, elevator of left arm above shoulder level, 
severe; and residuals of a through and through gunshot wound 
of the right lumbar region, severe.

A VA orthopedic examination was conducted in October 1996.  
The veteran reported low back and left shoulder pain.  An 
examination revealed a healed scar of the right lumbar area.  
There were no adhesions and no damage to tendons was noted.  
There was fair strength in the left hand.  There was 
tenderness on flexion of the spine.  There was no evidence of 
muscle hernia.  An X-ray study of the lumbosacral spine 
revealed spondylolisthesis, L5-S1, minimal levoscoliosis of 
the lumbar spine and degenerative osteoarthritis of the 
lumbosacral spine.  X-ray studies of the shoulders revealed 
degenerative changes of both shoulders.  The diagnoses were 
spondylolisthesis, L5-S1; hypertrophic degenerative 
osteoarthritis of the lumbosacral spine; levoscoliosis of the 
lumbar spine; and degenerative arthritis of both shoulders.  

The veteran was afforded a VA examination of his scars in 
October 1996.  An examination revealed a healed scar of the 
left shoulder.  It was described as non-tender, non-adherent 
and non-depressed.  There was no keloid formation, adherence 
or herniation.  No inflammation, swelling, depression or 
ulceration was noted.  There was tenderness on movement of 
the spine.  Forward flexion was to 80 degrees; extension 
backward was to 30 degrees; lateral flexion was to 30 
degrees; and rotation was to 30 degrees.  The diagnoses were 
healed scar of the right lumbar area, residuals of a gunshot 
wound with injury to Muscle Group XX; spondylolisthesis, L5-
S1; hypertrophic degenerative osteoarthritis of the 
lumbosacral spine; levoscoliosis of the lumbar spine; 
degenerative arthritis of the shoulders; and healed scar of 
the left shoulder, residuals of a gunshot wound with injury 
to Muscle Group II.

The veteran was again afforded an examination by a private 
physician in December 1997.  The diagnoses were injuries to 
Muscle Groups II and XX.

A VA examination of the spine was conducted in January 1998.  
The veteran complained of low back pain.  He noted that he 
also had lumbosacral pain and that he could not endure long 
walks.  The veteran related that he was on pills for pain.  
On examination, it was indicated that there was pain when the 
spine was bent more than 70 degrees.  No postural 
abnormalities or fixed deformity was noted.  

There was spasm of the back muscle.  No neurological deficit 
was found.  The diagnosis was minimal degenerative 
spondylosis and arthritis of the lumbosacral spine with 
minimal listhesis and levoscoliosis.

The veteran was afforded a VA examination of the muscles in 
January 1998.  An examination revealed a healed scar on the 
left side of the thorax, residual of a through and through 
gunshot wound.  This scar was the point of entrance and was 
non-tender and non-adherent.  The scar at the point of exit 
was non-tender and non-adherent.  There was slight tissue 
loss on the back right side.  No tenderness was reported.  
There was good muscle strength and no muscle herniation.  It 
was indicated that the muscle group could move independently 
through useful ranges of motion with limitation by pain.  X-
ray studies of the shoulders revealed post-traumatic 
arthritis and periarthritis of both shoulder girdles.  

The diagnoses were healed scar of the right lumbar area, 
residuals of a gunshot wound, with injury to Muscle Group XX; 
and healed scar of the left shoulder, residuals of a gunshot 
wound, with injury to Muscle Group II.  The examiner 
indicated that the pain felt on the lumbar area and back most 
probably was due to the degenerative arthritis the veteran 
had and the pain in his shoulder was due to the service-
connected disability, with concomitant post-traumatic 
arthritis and fracture deformities.  

A VA examination of the joints was conducted in January 1998.  
The veteran complained of pain of the shoulder on 
flexion/elevation.  An examination disclosed pain on bending 
forward of the lumbosacral spine.  Forward bending was to 70 
degrees, extension was to 20 degrees, lateral flexion was to 
25 degrees, and rotation was to 20 degrees.  The pertinent 
diagnoses were healed fracture deformity of the left scapular 
neck and post-traumatic arthritis and periarthritis of the 
shoulder girdles.  

On VA examination of the bones in January 1998, the veteran 
reported low back pain.  It was noted that there was no 
swelling or redness.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation may be assigned for severe injuries 
of Muscle Group II of the minor extremity.  Extrinsic muscles 
of shoulder girdle.  (1)  Pectoralis major II (costosternal); 
(2)  latissimus dorsi and teres major; (3)  pectoralis minor;  
(4)  rhomboid.  (Function:  Depression of arm from vertical 
overhead to hanging at side, (1,2); downward rotators of 
scapula, (3,4); (teres major although technically an 
intrinsic muscle is included with latissimus dorsi); 1 and 2 
act with Group III in forward and backward swing of the arm.)  
When moderately severe or severe, a 20 percent evaluation 
will be assigned.  Diagnostic Code 5302.

A 40 percent evaluation may be assigned for a moderately 
severe injury to the lumbar region of Muscle Group XX.  
Function:  Postural support of body; extension and lateral 
movements of spine.  Spinal muscles:  Sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical 
regions).  When moderate, a 20 percent evaluation is 
assignable.  Diagnostic Code 5320.





An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (1998).

The veteran's residuals of gunshot wounds to the right lumbar 
region and left shoulder are currently evaluated under 38 
C.F.R. Part 4, Diagnostic Codes 5320 and 5302, respectively.  
During the pendency of this appeal, the VA issued new 
regulations for evaluating disability due to muscle injuries. 
62 Fed.Reg. 30235-30240 (1997).  They were effective July 3, 
1997.  Where the law or regulations change while a case is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, at 312-313.

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  Entitlement to a rating of severe 
grade, generally, is established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage. However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 (as 
in effect prior to July 3, 1997).


Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1997).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms such as loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement 
and evidence of unemployability because of inability to keep 
up work requirements should be considered.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on 
palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  







Objective findings may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track, palpation shows moderate or extensive loss of deep 
fasciae or muscle substance, or soft flabby muscles in wound 
area and abnormal swelling and hardening of muscles in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R.     § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R.        
§§ 4.55 and 4.72 were removed altogether.




Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. 





Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  





To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected gunshot 
wounds of the back and left shoulder that are within the 
competence of a lay party to report are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski,     2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The  statement of the case, dated in July 1997, reflects that 
both the old and the new rating criteria were applied to the 
claim.  Accordingly, the Board has determined that the 
veteran would not be prejudiced if the Board proceeded with 
appellate consideration of the claim presented.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed.Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

Having reviewed the history and present condition of the 
veteran's low back and left shoulder disabilities under both 
the old and new rating criteria, the Board is unable to find 
a basis for an increased evaluation.  The Board recognizes 
that the report of treatment the veteran received immediately 
following the injury is not of record.  However, when he was 
first examined by VA after his discharge from service, the 
wound was described as through and through.  The scar in the 
low back was adherent and depressed, but not painful.  The 
left shoulder scar was described as being non-painful and 
non-adherent.

The record shows that the veteran has been examined by VA on 
several occasions over the last few years.  He has 
consistently reported pain of the low back.  The clinical 
findings, however, do not support his claim for an increased 
rating.  In this regard, the Board notes that on examination 
in October 1996, there was slight limitation of motion of the 
lumbar spine.  Tenderness on flexion was also noted.  The 
scar was noted to be healed.  During the VA examinations 
conducted in January 1998, the findings included slight 
tissue loss, pain on motion and muscle spasm of the back.  In 
addition, there was slight tissue loss, but no tenderness was 
found.  

As noted above, in order to assign a higher rating, the 
evidence must show that the residuals of the injury are 
moderately severe.  As previously stated, a moderately severe 
injury to the low back requires loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
sound side.  Moreover, tests of strength and endurance must 
demonstrate positive evidence of impairment.  Following the 
most recent examination, it was specifically concluded that 
the low back pain was most likely due to degenerative 
arthritis, and not the muscle injury.  

Therefore, in light of the above, based on the lack of 
objective findings of a moderately severe muscle injury in 
the right lumbar region, the Board has determined that an 
increased evaluation is not warranted.  The evidence in 
support of the veteran's claim consists exclusively of his 
statements regarding the severity of his disability.  In 
contrast, the medical findings on examination clearly 
demonstrate that the injury to Muscle Group XX is not more 
than moderate.  Accordingly, the weight of the evidence is 
against the claim for an increased rating for residuals of a 
gunshot wound of the right lumbar region.

With respect to the claim for an increased rating for the 
residuals of a gunshot wound of the left shoulder, the Board 
concludes that the weight of the evidence is against the 
veteran's claim.  The initial description of the gunshot 
wound is contained in the VA examination report of August 
1949.  At that time, the left shoulder scar was found to be 
non-painful and non-adherent.  

When examined by VA in October 1996, it was indicated that 
grip strength in the left hand was fair, compared to good in 
the right hand.  It was further noted that the scar was not 
adherent or depressed.  Similarly, on the most recent VA 
examination in January 1998, the shoulder scar was described 
as non-tender and non-adherent.  Since the veteran is right-
handed, in order to assign a higher rating, the record must 
establish that the residuals of the wound to the left 
shoulder are severe.  

A severe injury to the left (non-dominant) shoulder requires 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  In addition, palpation 
must show loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area and tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side must indicate 
severe impairment of function.  Accordingly, in view of the 
evidence summarized above, based on the lack of objective 
findings of a severe muscle injury in the left shoulder, the 
Board has determined that an increased evaluation is not 
warranted.  The evidence in support of the veteran's claim 
consists exclusively of his statements regarding the severity 
of his disability.  In contrast, the medical findings on 
examination clearly demonstrate that the injury to Muscle 
Group II is not more than moderately severe.  Accordingly, 
the weight of the evidence is against the claim for an 
increased rating for residuals of a gunshot wound of the left 
shoulder.

The veteran has contended that his gunshot wound residuals of 
the right lumbar region and left shoulder have adversely 
affected his ability to perform his industrial duties such as 
piling and unpiling of items of construction and supply, 
loading cargoes from trucks and trailers, using rough tools, 
pouring concrete, digging ditches, driving a vehicle, etc.  
The Board does not dispute that the service connected 
disabilities of the right lumbar region and left shoulder may 
somewhat adversely affect the veteran's ability to perform 
his construction duties.  However, the medical evidence of 
record clearly shows that they have not rendered his 
disability picture unusual or exceptional in nature.  

In this regard, the Board notes that the evidentiary record 
is clearly absent any finding that the service-connected 
gunshot wound residuals have markedly interfered in the 
veteran's ability to perform his job.  There is no evidence 
that he has missed considerable amounts of time from his job 
in construction solely as the result of any adverse impact of 
his service-connected disabilities.  The disabilities of the 
right lumbar region and left shoulder have not required 
frequent inpatient care.  The current 20 percent evaluations 
have taken into consideration any adverse impact of the 
service-connected disabilities on the veteran's ability to 
perform his job.  Application of the regular schedular 
criteria for evaluating the right lumbar region and left 
shoulder disabilities has not been rendered impractical.  No 
basis has been presented upon which to refer the case to the 
Director of the VA Compensation and Pension Service for 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as the Board 
indicated earlier, the preponderance of the evidence is 
against the claims for entitlement to evaluations in excess 
of 20 percent respectively for gunshot wound residuals of the 
right lumbar region and left shoulder.



ORDER

An increased rating for residuals of a gunshot wound to 
Muscle Group XX, right lumbar region and for an increased 
rating for residuals of a gunshot wound of Muscle Group II, 
left shoulder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

